Citation Nr: 0125282	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hilary L. Goodman



INTRODUCTION

The veteran had active service from January 1963 to January 
1967.

This appeal arose from a decision in August 1999 by the 
Committee on Waivers and Compromises (COW) located in the Los 
Angeles, California, Regional Office (RO), that, with respect 
to the veteran's request for waiver of recovery of an 
overpayment of improved disability pension benefits totaling 
$6,333, granted a waiver of $3,333 and denied a waiver of the 
remaining $3,000 under the principles of equity and good 
conscience.


FINDINGS OF FACT

1.  The veteran's failure to report his receipt of Social 
Security benefits resulted in the creation of the 
overpayment.  

2.  The veteran is significantly at fault for the creation of 
the overpayment; it is not shown that collection of the 
remaining indebtedness would deprive the veteran of basic 
necessities, and waiver of the remaining indebtedness would 
result in an unjust enrichment.


CONCLUSION OF LAW

Recovery of the remaining indebtedness would not be against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) notes at the outset 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

The veteran is seeking waiver of recovery of an overpayment 
of improved disability pension benefits.  After examining the 
record, the Board is satisfied that all relevant facts 
pertaining to the veteran's claim have been properly 
developed.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records which might be 
relevant to the veteran's claim.  The Board notes that no 
further assistance to the veteran in acquiring evidence is 
required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of waiver of 
recovery of an overpayment of improved disability pension 
benefits as the RO has complied with the notice provisions of 
the VCAA and its implementing regulations.  This is so 
because the RO specifically notified the veteran of the 
requirements needed for waiver of recovery of an overpayment 
of improved disability pension benefits in the statement of 
the case issued during this appeal.

In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of waiver of recovery 
of an overpayment of improved disability pension benefits.  
The Board finds that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. Chapter 51.  There has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The veteran is seeking waiver of recovery of an overpayment 
of improved disability pension benefits.  In an Income-Net 
Worth and Employment Statement completed by the veteran in 
January 1997, he reported that his Social Security benefits 
would be stopping on February 1, 1997.  Shortly thereafter he 
was awarded VA disability pension benefits, effective in 
January 1997.  In June 1998 a computer cross-check revealed 
that he had remained entitled to Social Security benefits and 
had continued receiving these benefits as of February 1, 
1997.  His monthly payment of improved disability pension 
benefits was terminated, effective February 1, 1997, 
resulting in an overpayment of $6,333.  It is herein noted 
that the amount of the overpayment is not in dispute and, as 
noted above, a waiver of $3,333 of this amount has already 
been granted.

On the basis of the record before it, the COW determined that 
the overpayment could not be attributed to fraud, 
misrepresentation or bad faith on the part of the veteran.  
The Board does not disagree with this conclusion.  The COW 
also determined that collection of $3,000 of the indebtedness 
should not be waived under the principles of equity and good 
conscience.  Recovery of an overpayment of any VA benefit may 
be waived if recovery of the indebtedness from the payee 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963(a).
The factors which must be considered are the extent to which 
the actions of the veteran contributed to the creation of the 
debt, a weighing of the fault on the part of the veteran 
against any VA fault, whether collection would deprive the 
veteran of basic necessities, whether recovery would nullify 
the objective for which the benefits were intended, whether 
failure to make restitution would result in unfair gain to 
the veteran, and whether the reliance on the VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation.  38 C.F.R. § 1.965.

In considering these factors, the Board notes that there was 
significant fault on the part of the veteran, as it was his 
responsibility to inform the VA when his income changed.  He 
was clearly informed that his pension was based on his income 
in his May 1997 award letter and a subsequent award letter 
dated in December 1997.  The record shows that he advised the 
VA when he believed the Social Security benefits were to be 
discontinued but failed to inform the VA when this did not 
occur.  He clearly should have been aware of his 
responsibility to report income information accurately to the 
VA and it was his failure to do so which led to the creation 
of the overpayment.

In considering the other factors, the Board notes that, as of 
October 1998, the monthly net income of the veteran was 
$1,548 in VA and Social Security benefits.  The reported 
monthly expenses totaled $2,062.  The expenses included $425 
for rent or mortgage payment, $400 for food, $125 for 
utilities, heat and cable television, $40 for telephone 
service and water, $30 for clothing, $52 for child support, 
and $170 for car insurance and maintenance.  There were $820 
in monthly payments on installment contracts and other debts 
which had an unpaid balance totaling $30,195.  No amount was 
past due on any of the debts listed.  He reported owning a 
1984 Chevrolet, valued at $6,000, owning no real estate, and 
indicated that he had no money in the bank.  He noted that he 
had been discharged from bankruptcy in 1978.

As of September 1999, the monthly net income of the veteran 
was $1,514 in VA and Social Security benefits.  The reported 
monthly expenses totaled $1,658.  The expenses included $425 
for rent or mortgage payment, $200 for food, $183 for 
utilities and heat, $45 for water and telephone service, $50 
for child support, $100 for gas and oil, $30 for clothing and 
$100 for car insurance.  There were $475 in monthly payments 
on installment contracts and other debts which had an 
original balance totaling $12,700 and an unpaid balance 
totaling $8,700.  No amount was past due on any of the debts 
listed.  He reported owning a 1984 Chevrolet, valued at 
$3,000, owning no real estate, and indicated that he had no 
money in the bank.  He again noted that he had been 
discharged from bankruptcy in 1978.  He indicated he had 
borrowed money to pay off his smaller debts and, through the 
help of his family, had been able to maintain so far.

While the veteran has stated that repayment can not be made 
with his current income as he must shuffle the payment of his 
expenses to avoid going bankrupt, the record shows that in 
less then one year the unpaid balance of his installment 
contracts and other debts dropped by almost $21,500, from 
$30,195 to $8,700.  While the source of the funds to reduce 
his overall indebtedness has not been identified, this 
sequence of events may be viewed as demonstrating a somewhat 
unfair gain to the veteran.  Although the veteran has 
indicated that he took out an additional loan to pay off his 
smaller debts, the creditor was listed by the veteran and the 
amount is reflected in the unpaid balance of $8,700.

The Board notes that, while the veteran's expenses exceeded 
his income by $514 in October 1998, between that time and 
September 1999, with the veteran able to reduce his 
indebtedness by more then $21,000, as of September 1999 his 
expenses exceeded his income by only $94, a difference of 
$420.  Considering the overall financial picture, the Board 
cannot conclude that recovery of the overpayment would 
deprive the veteran of basic necessities.

In considering the other cited factors, it is not shown that 
recovery of the overpayment at a reasonable rate would 
nullify the objective for which the benefits were intended or 
that the reliance on the VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  Accordingly, it is the judgment of the Board, 
after full consideration, that the recovery of the 
overpayment, in reasonable regular installments, if 
appropriate, is consistent with the standard of equity and 
good conscience.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

